Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 45-68 are pending.  

Applicant’s election without traverse of Group I in the reply filed on August 4, 2022 is acknowledged.

Claims 55-66 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 45-54, 67 and 68, drawn to a particular fluorescently labeled bioconjugate, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/926,037, filed October 25, 2019, is acknowledged. 

Drawings
The drawings filed on December 20, 2021 are acceptable. 

Specification
The substitute specification field on February 23, 2022 has been entered. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “other sandwich assays” in claim 50 is indefinite and ambiguous because it is unclear which “other” sandwich assays can be used for the claimed fluorescently labeled bioconjugate.  Accordingly, one of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45-54, 67 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 
Claim 45 encompasses any fluorescently labeled bioconjugate comprising: a substrate linked to an oligonucleotide-based fluorescent label via an at least partially double- stranded nucleic acid linker; wherein the substrate comprises a first single-stranded nucleic acid linker and the oligonucleotide- based fluorescent label comprises a second single-stranded nucleic acid linker, wherein the first and second single-stranded nucleic acid linkers are at least partially or fully single-stranded; wherein at least a portion of the first single-stranded nucleic acid linker is hybridized to a portion of the second single-stranded nucleic acid linker thereby forming the at least partially double-stranded nucleic acid linker linking the substrate to the oligonucleotide-based fluorescent label. 
Claim 46 encompasses the fluorescently labeled bioconjugate of claim 45, wherein the substrate is a binding molecule or a bead.  
Claim 47 encompasses the fluorescently labeled bioconjugate of claim 46, wherein the binding molecule is any antibody or an antigen-binding fragment, any variant or any derivative thereof, any peptide, a recombinant, natural or engineered receptor/ligand protein, any aptamer, any tetramer, any non-antibody protein or an antibody mimetic.
Claim 48 encompasses the fluorescently labeled bioconjugate of claim 45, wherein the binding molecule is an antibody or an antigen-binding fragment, variant or derivative thereof. 
Claim 49 encompasses the fluorescently labeled bioconjugate of claim 45, wherein the degree-of-labeling (DoL) of the substrate is 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, or 11, or any range in between inclusive of the endpoints; and wherein the degree-of-labeling (DoL) of the substrate is controlled stoichiometrically via the availability of the first single-stranded nucleic acid linker. 
Claim 50 encompasses the fluorescently labeled bioconjugate of claim 45, wherein the bioconjugate can be used to specifically label a cell, tissue, or organ for one or more of flow cytometry, antibody screening, ELISA or other sandwich assays, immune monitoring, biomarker assays, lateral flow, point-of-care or rapid diagnostics, imaging, microscopy, molecular diagnostics, next generation sequencing, long read sequencing, in situ sequencing, polymerase chain reaction, microarrays, nucleic acid sequencing, amino acid sequencing, digital pathology, Southern blotting, Northern blotting, or Western blotting.
Claim 51 encompasses the fluorescently labeled bioconjugate of claim 45, wherein the at least partially double-stranded nucleic acid linker comprises (i) any portion attached to the substrate, (ii) a portion attached to the oligonucleotide-based fluorescent label, and (iii) at least one additional portion that is not (1) or (ii).
Claim 52 encompasses the fluorescently labeled bioconjugate of claim 51 wherein (iii) is a) a second portion attached to or is an extension of the oligonucleotide-based fluorescent label or b) attached to or is an extension of an additional oligonucleotide-based fluorescent label.
Claim 53 encompasses the fluorescently labeled bioconjugate of claim 45, wherein the bioconjugate is stable in solution.
Claim 54 encompasses the fluorescently labeled bioconjugate of claim 45, wherein the bioconjugate does not exhibit significant denaturation and re-hybridization of byproducts with other species in solution. 
Claim 61 encompasses a composition comprising  
(i)(a) any substrate comprising a first single-stranded nucleic acid linker, and 
(i)(b) an oligonucleotide-based fluorescent label comprising a second single-stranded nucleic acid linker, wherein the first and second single-stranded nucleic acid linkers are at least partially or fully single- stranded, wherein at least a portion of the first single-stranded nucleic acid linker is hybridized to a portion of the second single-stranded nucleic acid linker to form an at least partially double-stranded linker thereby linking the substrate to the oligonucleotide-based fluorescent label; or 
(ii)(a) a substrate comprising a nucleic acid linker, and 
(ii)(b) an oligonucleotide-based fluorescent label capable of attachment to the nucleic acid linker to link the substrate to the oligonucleotide-based fluorescent label, wherein the nucleic acid linker is at least partially or fully single-stranded, comprises a double- stranded segment, or is entirely double-stranded; or 
(iii)(a) an oligonucleotide-based fluorescent label comprising a nucleic acid linker, 
(iii)(b) a substrate capable of attachment to the nucleic acid linker to link the oligonucleotide-based fluorescent label to the substrate, wherein the nucleic acid linker is at least partially or fully single-stranded, comprises a double- stranded segment, or is entirely double-stranded; or 
(iv)(a) a nucleic acid linker, wherein the nucleic acid linker is single-stranded, comprises a double- stranded segment, or wherein the nucleic acid linker is entirely double stranded, and (iv)(b) a substrate capable of attachment to the nucleic acid linker, and an oligonucleotide-based fluorescent label capable of attachment to the nucleic acid linker; or 
(v)(a) a substrate comprising a first at least partially single-stranded nucleic acid linker, (v)(b) an oligonucleotide-based fluorescent label comprising a second at least partially single- stranded nucleic acid linker; and (v)(c) a third at least partially single-stranded nucleic acid linker, wherein (v)(a), (v)(b), and (v)(c) can anneal to form an at least partially double-stranded nucleic acid linker comprising (v)(a), (v)(b), and (v)(c) thereby linking (v)(a) to (v)(b).
Claim 62 encompasses the composition of claim 61, wherein the substrate is a binding molecule or a bead.
Claim 67 encompasses a kit comprising: (a) the fluorescently labeled bioconjugate of claim 45; and (b) instructions for use.
Claim 68 encompasses the kit of claim 67, wherein the kit further comprises one or more of the following: instructions either printed or on an electronic storage medium, buffers, additional reagents, or packaging materials.
The specification discloses polynucleotide-modified antibody bioconjugate comprising a polynucleotide-modified antibody, a double-stranded polynucleotide linker with complementary polyA and polyT nucleic acid strands, and an oligonucleotide-based fluorescent label, see Figure 2.  The specification also discloses polynucleotide-modified bead bioconjugate comprising  polynucleotide modified bead, a double-stranded polynucleotide linker with complementary polyA and polyT nucleic acid strands, and a polynucleotide-modified conjugate, see Figure 6.  The specification discloses PHITON (oligonucleotide-based fluorescent label) with a polyT linker segment captured by annealing to the polyA linker segment of a bead.  NovaBlue 610) conjugated to an anti-CD3 antibody or anti-CD4 using the method described herein (polyT) versus conjugation to a unique identifying "barcode" sequence, see Figures 11 and 12, respectively.  Figure 14 shows a self-assembly of fluorophore-functionalized single-stranded DNA (ssDNA) into a folded oligonucleotide-based fluorescent label structure.  The brightness of a conjugate can be increased while retaining the optical properties by changing the stoichiometry.  
However, the specification does not describe the relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The specification fails to disclose the structure of any substrate linked to any first single-stranded nucleic acid linker and any oligonucleotide based fluorescent label comprises any second single-stranded nucleic acid linker other than the polyadenosine (poly A), polythymidine (poly T) oligonucleotides.
Regarding substrate is any binding molecule such as any antibody, any antigen-binding fragment, any variant or derivative thereof (claim 48), the specification discloses just two antibodies that bind to CD3 and CD4.  Two species of antibodies are not representative of the genus of antibodies or antigen-binding fragment thereof. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion). 
Similarly, Edwards et al. (J Mol Biol. 334(1): 103-118, Nov 14, 2003; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
Regarding “variant and derivative” (claim 48), no structure-function relationship is established. Even assuming the antibody is that binds to CD3 or CD4, the specification does not describe where and what amino acid within the full-length sequence of the heavy or light chain variable region of antibody to be substituted, deleted, added or a combination thereof such that the derivative or variant still maintains structural conformation and antigen binding to CD3 or CD4. 
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.  Thus, it is unpredictable which modification, e.g., random substitution, deletion addition or a combination thereof is still maintains antigen binding and/or effector function.   
Regarding any peptide, any non-antibody protein or any antibody mimetic (claim 47), the specification does not describe the structure-identifying information about the claimed fluorescently labeled bioconjugate comprising any peptide, non-antibody protein and antibody mimetic linked to any oligonucleotide-based fluorescent label via at least partially double strand nucleic acid linker, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed fluorescently labeled bioconjugate themselves.  Thus, one of skill in the art cannot "visualize or recognize" most members of the genus.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  

While Abbvie states that one does not need to disclose every species in a genus in order to meet the written description requirement, the specification must at least describe some species representative of the entire genus (see p. 25 of Abbvie).  Applicant appears to be trying to do what Abbvie cautions against which is to achieve a result without defining what means will do so (see Abbvie at pp. 25-26, citing Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) “claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
Therefore, only a fluorescently labeled bioconjugate comprising: a substrate linked to an oligonucleotide-based fluorescent label via an at least partially double-stranded nucleic acid linker; wherein the substrate comprises a first single-stranded polyadenosine (poly A) nucleic acid linker and the oligonucleotide-based fluorescent label comprises a second single-stranded polythymidine (poly T) nucleic acid linker, wherein the first and second single-stranded nucleic acid linkers are fully single-stranded; wherein the first single-stranded nucleic acid linker is hybridized to the second single-stranded nucleic acid linker thereby forming the double-stranded nucleic acid linker linking the substrate to the oligonucleotide-based fluorescent label, and wherein the substrate is an antibody or an antigen binding fragment thereof, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45-48 and 50 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Flor et al (ChemBiochem 15(2): 267-275, January 24, 2014; PTO 892). 
Regarding claims 45, 46, 47 and 48, Flor teaches a label bioconjugate comprising a substrate, e.g., antibody linked to a first-stranded nucleic acid linker, and a second complementary oligonucleotide-based fluorescent label wherein the first and second single-stranded nucleic acid linkers are hybridized and thereby forming double-stranded nucleic acid linker linking the antibody to the oligonucleotide-based fluorescent label, see entire document, 

    PNG
    media_image1.png
    455
    721
    media_image1.png
    Greyscale

The term “comprising” is open-ended.  It expands the oligonucleotide or single stranded nuclei acid linker to include additional elements.  The first and second single-stranded nucleic acid linkers (wavy lines) are fully hybridized double stranded (aka at least partially double-stranded) to form fluorescently labeled antibody conjugate (heavy wavy lines for double stranded).  The reference single stranded oligonucleotide linkers have base matched pairing. 
Regarding claim 46, Flor further teaches the substrate can be binding molecule such as antibody (see scheme 3 above) or bead, e.g., microsphere, see p. 7, Fluorophore-labeled microspheres, scheme 4 below.   

    PNG
    media_image2.png
    635
    694
    media_image2.png
    Greyscale

The oligo’-polyfluor were added to oligo-labeled microspheres.  
The degree of labeling is prepared by annealing A) oligo-labeled microsphere with complementary oligo-polyfluors ranges from 2, 4, 8 up to 12 to B); the degree of labeling of the oligo conjugates could be increased by addition of increasing mole equivalents of fluorophore used in the conjugation reaction, see p. 3, second paraph.  
Regarding claim 50, the fluorescently labeled bioconjugate can be used directly to label cells for quantitative flow cytometry, see p. 3, 4th paragraph. 
Thus, the reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Flor et al (ChemBiochem 15(2): 267-275, January 24, 2014; PTO 892) in view of US Patent No. 8,889,350 (issued November 18, 2014; PTO 892). 
The teachings of Flor with respect to claim 45 have been discussed supra. 
Flor does not teach a kit comprising (the fluorescently labeled conjugate and instruction for use as per claim 67 and wherein the kit further comprises one or more of the instruction either printed material, buffer, additional reagents or packaging materials as per claim 68.
However, the ‘350 patent teaches a kit comprising a single stranded polypeptide comprising a linker portion and a capture portion, the linker portion having a sequence sufficiently complementary to hybridize to a single-stranded region of a substantially double-stranded target polynucleotide molecule, see col. 26, line 16-25.  The kit comprises double-stranded polynucleotides with internal single-stranded regions.  The kit typically comes with manufacturer’s instructions known in the art, see Example 3.
Claim 68 is included as the ‘350 patent teaches the kit comprises additional reagents, e.g., DNA polymerase, dNTP mix, exonuclease or uracil-DNA glycosylase (UDG) enzyme, see col. 4, line 66-67, col. 6, lines 18-38.  
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to put Flor’s fluorescent labeled antibody or bead bioconjugate in the ‘350 patent’s kit to arrive at the claimed invention with a reasonable expectation of success, e.g., target double-stranded polynucleotide.
One would have been motivated, with a reasonable expectation of success, to place the fluorescent labeled antibody or bead bioconjugate taught by Flor in a kit of the ‘350 patent for convenience and commercial expedience.  A kit will allow for ease of use for the practitioner since all the necessary reagents, standard and instructions for use are included in a kit as taught by the ‘350.  From the teaching of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”  See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644